Title: Orders, 10 January 1756
From: Washington, George
To: 



Williamsburgh.

   Winchester. Saturday, January 10th 1756.
Yesterdays Orders for Lieutenant Colonel Stephens’ march, are countermanded, and postponed until to-morrow; when he and the Officers are to set out for Fort Cumberland.
Captain Stewart is to send off Sergeant Hughes, and one or two men of the Troop, upon Troop Horses, in pursuit of John Emre and David Christian, who deserted last night.
Captain Bell is to make out Advertisements of these two Deserters; and have them dispersed, for the better apprehending of them. On the return of the Officers, who went in pursuit of David Kennedy, and Abraham Dale; the horses impressed are to be delivered to the Commissary; who is to return them to their owners; making reasonable satisfaction for the use of the Horses. The Commissary must enquire after the Arms of the Deserters, and receive them into the Store: and by the first waggons that go to Fort Cumberland, to send half the Kettles here in Store; and about forty Blankets.
